Citation Nr: 1418970	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-49 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an effective date prior to September 26, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).
.
The Veteran served on active duty from April 1967 to April 1969.  He passed away in July 2012.  The appellant is the Veteran's surviving spouse.  She filed a claim in August 2012 on VA Form 21-534 for Dependency Indemnity Compensation, Death Pension, and Accrued Benefits.  Subsequently, the RO found the appellant to be an eligible substitute claimant for the claims of service connection for bilateral hearing loss and tinnitus.  Therefore, the claims will be considered with the appellant substituted as the claimant.

On perfecting his appeal, the Veteran had requested a hearing before a Veterans Law Judge, to be held at the RO.  In February 2014, the appellant withdrew that request.

The issue of entitlement to an effective date prior to September 26, 2005, for the grant of service connection for PTSD, for accrued benefits purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that a bilateral hearing loss disability was not present in service or until many years thereafter and is not related to service. 

2.  The most probative evidence of record shows that the Veteran's tinnitus was not present in service and is not related to service. 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As the appellant has substituted the Veteran, these duties extend to her as well.  The notice requirements were accomplished in a letter sent during the Veteran's lifetime in January 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution.  See Veterans Benefits Administration Fast Letter No. 10-30 (revised April 3, 2013).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The claimant was provided the opportunity to present pertinent evidence, and pertinent VA examinations were obtained.  The Veteran's service records and VA treatment records have been obtained.  Moreover, his statements in support of the claims are of record and he did not indicate there are any additional records that VA should seek to obtain.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance 
to develop evidence is required.

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant seeks entitlement to service connection for hearing loss and tinnitus.   In statements in connection with his claims for service connection, the Veteran asserted that his hearing loss and tinnitus were the result of noise exposure during service while stationed in Vietnam.  

In this case, the medical evidence shows that the Veteran had bilateral hearing loss disability defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran reported on VA examination in August 2009 that he had recurrent tinnitus.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus was not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of tinnitus was also established.

Having determined that the Veteran had the claimed disabilities, the remaining question before the Board is whether there is nexus between the diagnosed tinnitus and hearing loss, and his service.   

The Veteran's personnel records reflect that his military occupational specialty was heavy vehicle truck driver, and his exposure to noise from diesel engines during service is conceded.  However, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss disability and tinnitus arose during service or are related to his period of active military service, to include in-service noise exposure. 

Before proceeding, the Board observes that decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Standards Organization (ISO) units to facilitate comparison of results.  

Audiological testing in April 1967 at entrance, adjusting for ISO units, reflected all puretone thresholds being 20 decibels or less at 500 to 4000 Hertz.  In April 1968, the Veteran was treated for right ear otitis media, possibly viral.  On separation from service in March 1969, all puretone thresholds were listed as zero decibels at 500 to 4000 Hertz.  In a medical history report completed for separation from service, the Veteran checked the boxes indicating that he did not have any history of ear trouble or hearing loss, and on examination, the Veteran's ears and drum were clinically evaluated as normal.  As such, the evidence does not reflect hearing loss disability consistent with 38 C.F.R. § 3.385.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss within one year after the Veteran's separation from service.  In this regard, after service, hearing loss was initially noted on VA examination in August 2009.  Similarly, there is no record of complaints related to tinnitus until 2006, and on VA examination in August 2009, the Veteran reported onset of tinnitus three to
four years earlier.  

As the competent and probative evidence fails to show hearing loss disability or tinnitus in service or for many years thereafter, the question in this case becomes whether the current hearing loss disability and tinnitus are etiologically related to service.  On this question, there is no competent medical evidence that supports the claims.  

The Veteran had a VA audiology examination in August 2009.  The examiner noted the Veteran's military noise exposure as a truck driver for supplying the infantry in Vietnam, as well as post service employment excessive noise exposure while working in a warehouse running an overhead crane to move and cut steel for his entire career.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus and opined that it was less likely than not that the Veteran's hearing loss or tinnitus was caused by or was a result of military noise exposure or acoustic trauma.  With regards to the Veteran's bilateral hearing loss, the examiner explained that the Veteran's hearing was evaluated as normal in service, to include on separation from service.  She further explained that the Veteran had an extensive history of occupational noise exposure and that scientific evidence indicates that noise induced hearing loss occurred at the time of the excessive noise exposure and did not progress following acoustic trauma.  With regard to the Veteran's tinnitus, the examiner opined that the disability was less likely than not due to service based on the Veteran's reported onset of symptoms a few years earlier.  

The VA examiner's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, to include reference to a medical literature.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and etiology of such require medical testing and expertise to determine.  Similarly, while the Veteran is competent to attest to the presence of tinnitus, as a lay person, it has not been shown that he had specialized training sufficient to determine the etiology of tinnitus.  In this regard, tinnitus can have various etiologies, such as acoustic trauma, head trauma, diseases, ototoxic drugs, etc.  Whether the Veteran's tinnitus was service-related requires medical expertise to determine.  Thus, as a lay person the Veteran's opinions on the etiology of his hearing loss disability and tinnitus are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiological testing in service 
and the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion to the contrary.  

In summary, the most probative evidence indicates the Veteran's bilateral hearing loss and tinnitus were not present in service or for many years thereafter, and are less likely than not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



REMAND

A March 2012 rating decision granted the Veteran service connection for PTSD effective September 26, 2005.  The Veteran had one year to appeal that decision, but died in July 2012, prior to the expiration of the appellate period.  The appellant filed her claim for accrued benefits in August 2012.  In a September 2012 statement, she expressed disagreement with the effective date assigned to the 
award of service connection for PTSD, contending that it should be retroactive to December 2002.  

In Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) the Court held that because the one-year period for filing a Notice of Disagreement had not expired at the time of the veteran's death and the veteran's widow filed an accrued benefits claim within the time remaining in that one-year period to appeal, the Board should have reviewed the widow's claims on the merits.  

As such, the Board finds that the claim for entitlement to an effective date prior to September 26, 2005, for the grant of service connection for PTSD, for accrued benefits purposes should be adjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for entitlement to an effective date prior to September 26, 2005 for the grant of service connection for PTSD, for accrued benefits purposes, on the merits.  If the claim is denied, issue a supplemental statement of the case that includes laws relevant to the issue.  After providing an appropriate amount of time to respond, the case should then be returned to the Board for further appellate consideration, if in order.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


